 



EXHIBIT 10.74
FLOWSERVE CORPORATION
AMENDED AND RESTATED
NON-EMPLOYEE DIRECTORS’ STOCK OPTION PLAN
     Section 1                Purpose.
     (a) This Amended and Restated Flowserve Corporation Non-Employee Directors’
Stock Option Plan (the “Plan”) has been adopted to update the BW/IP Holding,
Inc. Non-Employee Directors’ Stock Option Plan (the “Prior Plan”), in order to
permit continuation of unexercised options that would otherwise expire during a
period in which exercise is not permitted. The changes reflected in this Plan
are not intended to negatively impact any Non-Employee Director (as defined
below).
     (b) As amended and restated, the purpose of the Plan, like the Prior Plan,
is to secure for the Company and its stockholders the benefits of the incentive
inherent in common stock ownership by the members of the Board of Directors (the
“Board”) of the Company who are not employees of the Company or any of its
subsidiaries.
     Section 2 Administration. The Plan shall be administered by the Board. The
Board shall have all the powers vested in it by the terms of the Plan, such
powers to include authority (within the limitations described herein) to
prescribe the form of the agreement embodying awards of stock options made under
the Plan (“Options”). The Board shall, subject to the provisions of the Plan,
have the power to construe the Plan, to determine all questions arising
thereunder and to adopt and amend such rules and regulations for the
administration of the Plan as it may deem desirable. Any decision of the Board
in the administration of the Plan, as described herein, shall be final and
conclusive. The Board may act only by a majority of its members in office,
except that the members thereof may authorize anyone or more of their number or
the Secretary or any other officer of the Company to execute and deliver
documents on behalf of the Board. No member of the Board shall be liable for
anything done or omitted to be done by such member or by any other member of the
Board in connection with the Plan, except for such member’s own willful
misconduct or as expressly provided by statute.
     Section 3 Amount of Stock. The stock which may be issued and sold under the
Plan will be the Class A Common Stock, par value $.01 per share (the “Common
Stock”), of the Company of a total number not exceeding 125,000 shares, subject
to adjustment as provided in Paragraph 7. The stock to be issued may be either
authorized and unissued shares or issued shares acquired by the Company or its
subsidiaries. In the event that Options granted under the Plan shall terminate
or expire without being exercised in whole or in part, new Options may be
granted covering the shares not purchased under such lapsed Options.
     Section 4 Eligibility. Each member of the Board of the Company who is not
an employee of the Company or any of its subsidiaries (a “Non-Employee
Director”) shall be eligible to receive an Option in accordance with
Paragraph 5.
     Section 5 Terms and Conditions of Options. Each Option granted under the
Plan shall be evidenced by an agreement in the form as the Board shall prescribe
from time to time in accordance with the Plan and shall comply with the
following terms and conditions:
     (a) The Option exercise price shall be the fair market value of the Common
Stock shares subject to such Option on the date the Option is granted, which
shall be the closing price on the New York Stock Exchange (or such successor
reporting system as may be selected by the Board) on the date the value of the
Common Stock is to be determined or, if there are no sales on such date, the
next preceding date for which a sale is reported.
     (b) Upon adoption by the Board of Directors and subject to approval of the
Plan by the stockholders at the 1993 Annual Meeting of Stockholders of the
Company, the Company grants to each Non-Employee Director an Option for 5,000
shares of Common Stock. Thereafter, as of the date of each Annual Meeting of
Stockholders of the Company (each, an “Annual Meeting”), each Non-Employee





--------------------------------------------------------------------------------



 



Director who has been elected or reelected or who is continuing as a member of
the Board as of the adjournment of such Annual Meeting shall automatically
receive an Option for 2,000 shares of Common Stock; provided, however, that each
Non-Employee Director elected to the Board of Directors after the adoption of
the Plan shall receive (i) at the time such person first becomes a Non-Employee
Director, an Option for 5,000 shares of Common Stock and (ii) if such person is
first elected at an Annual Meeting, such Non-Employee Director shall on the
adjournment of each subsequent Annual Meeting automatically receive an option
for 2,000 shares of Common Stock, but if such person is first elected or
appointed other than at an Annual Meeting, then as of the adjournment of the
first Annual Meeting following the election or appointment of such Non-Employee
Director, such person shall receive an Option for that number of shares of
Common Stock equal to the product of 2,000 times a fraction, the numerator of
which is the number of meetings of the Board of Directors held while such person
was a Non-Employee Director and the denominator of which is the total number of
meetings of the Board of Directors held between the last preceding Annual
Meeting and the Annual Meeting following which such Option is granted.
     (c) The Option shall not be transferable by the Non-Employee Director
otherwise than by will or the laws of descent and distribution and shall be
exercisable during their lifetime only by them.
     (d) No Option or any part of an Option shall be exercisable:
     (i) before the earlier to occur of (A) the time at which the Non-Employee
Director has served one term-year as a member of the Board since the date the
Option was granted (as used herein, the term “term-year” means that period from
one Annual Meeting to the subsequent Annual Meeting), (B) the Non-Employee
Director’s death or retirement and (C) a Change of Control of the Company (as
defined in subparagraph 6(b));
     (ii) after the expiration of ten years from the date the Option was
granted; provided, however, that the otherwise applicable ten year term of an
option may be extended beyond ten years, if:
     (A) the exercise period is extended to a date no later than the later of:
     (I) the 15th day of the third month following the date at which, or
     (II) December 31 of the calendar year in which,
the option would otherwise have expired if the option had not been extended,
based on the terms of the option at the original grant date, or
     (B) the option is unexercisable because an exercise of the option would
violate applicable securities laws, provided that the period during which the
option may be exercised is not extended more than 30 days after the exercise of
the option first would no longer violate applicable securities laws.;
     (iii) unless written notice of the exercise is delivered to the Company
specifying the number of shares to be purchased and payment in full is made for
the shares of Common Stock being acquired thereunder at the time of exercise;
such payment shall be made
     (A) in United States dollars by certified check or bank draft, or
     (B) by tendering to the Company Common Stock shares owned by the person
exercising the Option and having a fair market value equal to the cash exercise
price applicable to such Option, such fair market value to be the closing price
on the New York Stock Exchange (or such successor reporting system as may be
selected by the Board) on the date the value of the Common Stock is to be
determined or, if there are no sales on such date, the next preceding date for
which a sale is reported, or

2



--------------------------------------------------------------------------------



 



     (C) by a combination of United States dollars and Common Stock shares as
aforesaid; and
     (iv) unless the person exercising the Option has been at all times during
the period beginning with the date of grant of the Option and ending on the date
of such exercise, a Non-Employee Director of the Company, except that
     (A) if such person shall cease to be a Non-Employee Director for reasons
other than retirement or death, such person, at any time within one year after
the date he ceases to be a Non-Employee Director (but in no event after the
Option has expired under the provisions of subparagraph 5(d)(ii)), may exercise
any unexercised portion of any Option that was exercisable on the date such
person ceased to be a Non-Employee Director (the “Cessation Date”). Any portion
of any Option that is not exercisable on a Cessation Date shall expire on such
Cessation Date; or
     (B) if such person shall cease to be a Non-Employee Director by reason of
retirement or death, such person or, in the case of death, the executors,
administrators or distributees, as the case may be, may, at any time within five
years after the date such person ceased to be a Non-Employee Director (but in no
event after the Option has expired under the provisions of subparagraph
5(d)(ii)), exercise any unexercised portion of any Option outstanding on the
Cessation Date; or
     (C) if any person who has ceased to be a Non-Employee Director for reasons
other than death shall die holding an Option that has not been fully exercised
and has not otherwise expired, such person’s executors, administrators, heirs or
distributees, as the case may be, may, at any time within the greater of (1) one
year after the date of death or (2) the remainder of the period in which such
person could have exercised the Option had the person not died (but in no event
under either (1) or (2) after the Option has expired under the provisions of
subparagraph 5(d)(ii)), exercise the Option with respect to any Common Stock
shares as to which the decedent could have exercised the Option at the time of
death.
In the event any Option is exercised by the executors, administrators, legatees
or distributees of the estate of a deceased Non-Employee Director, the Company
shall be under no obligation to issue Common Stock shares thereunder unless and
until the Company is satisfied that the person or persons exercising the Option
are the duly appointed legal representatives of the deceased Non-Employee
Director’s estate or the proper legatees or distributees thereof.
     (e) Subject to subparagraph 5(d)(i) and Paragraph 6, fifty percent (50%) of
the total number of shares of Common Stock covered by the Option shall become
exercisable beginning with the first anniversary date of the grant of the
Option, thereafter the remaining fifty percent (50%) of the total number of
shares of Common Stock covered by the Option shall become exercisable on the
second anniversary date of the grant of the Option. In the event the
Non-Employee Director ceases to be a Non-Employee Director by reason of
retirement or death, the total number of Common Stock shares covered by the
Option shall, notwithstanding subparagraph 5(d)(i), become exercisable.
     Section 6 Change of Control.
     (a) Upon the occurrence of a change of control of the Company, as herein
defined, each Option outstanding under this Plan which was granted more than six
months and one day before the change of control, shall immediately vest, and
then be canceled in exchange for payment in cash of an amount equal to the
product of (i) the number of shares of Common Stock subject to such Option and
(ii) the amount by which the change of control price exceeds the exercise price
of such Option. Notwithstanding the foregoing, the cancellation and cash out
provisions of this subparagraph shall be rendered without effect with respect to
any Non-Employee Director if in the opinion of counsel to the Company such
Non-Employee Director would incur a liability to the Company under Section 16(b)
of the Securities Exchange Act of 1934 (the “Securities Exchange Act”) were such
cash out provisions to apply to such Non-Employee Director.

3



--------------------------------------------------------------------------------



 



     (b) A Change in Control shall be deemed to have occurred if (i) the
ownership of the voting stock of the Company owned by any “person,” as that term
is defined for purposes of Section 13(d) and 14(d) of the Securities Exchange
Act, reaches in the aggregate more than fifty percent (50%) of all outstanding
voting stock of the Company, whether such increase occurs by way of a merger,
consolidation, redemption, direct transfer or sale of stock or otherwise,
(ii) the stockholders of the Company approve a plan of complete liquidation of
the Company, (iii) the stockholders of the Company or International approve an
agreement for the sale or disposition of all or substantially all of the assets
of the Company or International or (iv) the occurrence of a transaction
requiring stockholder approval for the acquisition of the Company by an entity
other than the Company or one of its subsidiaries through purchase of assets, by
merger or otherwise.
     (c) Change of control price means the highest price per share of Common
Stock paid in any transaction reported on the New York Stock Exchange (or such
successor reporting system as may be selected by the Board) at any time during
the sixty day period immediately preceding such change of control or, if higher,
the highest price per share of Common Stock paid or offered in connection with
such change of control.
     Section 7 Adjustment in the Event of Change in Stock. In the event of
changes in the outstanding Common Stock of the Company by reason of stock
dividends, recapitalizations, mergers, consolidations, split-ups, combinations
or exchanges of shares and the like, the aggregate number and class of Common
Stock shares available under the Plan, and the number, class and price of Common
Stock shares subject to outstanding Options shall be appropriately adjusted by
the Board, whose determination shall be conclusive.
     Section 8 Miscellaneous Provisions.
     (a) Except as expressly provided in the Plan, no Non-Employee Director or
other person shall have any claim or right to be granted an Option under the
Plan. Neither the Plan nor any action taken hereunder shall be construed as
giving any Non-Employee Director any right to be retained in the service of the
Company.
     (b) A Non-Employee Director’s rights and interest under the Plan may not be
assigned or transferred in whole or in part either directly or by operation of
law or otherwise (except in the event of a Non-Employee Director’s death, by
will or by the laws of descent and distribution), including without limitation
execution, levy, garnishment, attachment, pledge, bankruptcy or in any other
manner, and no such right or interest of a Non-Employee Director in the Plan
shall be subject to any obligation or liability of such participant.
     (c) No Common Stock shares shall be issued hereunder unless the General
Counsel for the Company shall be satisfied that such issuance will be in
compliance with applicable federal, state and other securities laws and
regulations.
     (d) It shall be a condition to the obligation of the Company to issue
Common Stock shares upon exercise of an Option that the Non-Employee Director
(or any beneficiary or person entitled to act under subparagraph 5(d)(iv)) pay
to the Company upon its demand such amount as may be requested by the Company
for the purpose of satisfying any liability to withhold federal, state, local or
foreign income or other taxes. If any amount requested is not paid, the Company
may refuse to issue Common Stock shares.
     (e) The expenses of the Plan shall be borne by the Company.
     (f) The Plan shall be unfunded. The Company shall not be required to
establish any special or separate fund or to make any other segregation of
assets to assure the issuance of Common Stock shares

4



--------------------------------------------------------------------------------



 



upon exercise of any Option under the Plan. The issuance of Common Stock shares
upon exercise of Options shall be subordinate to the claims of the Company’s
general creditors.
     (g) By accepting any Option or other benefit under the Plan, each
Non-Employee Director and each person claiming under or through such person
shall be conclusively deemed to have indicated his acceptance and ratification
of, and consent to, any action taken under the Plan by the Company or the Board.
     (h) It is the intent of the Company that the Plan comply in all respects
with Rule 16b-3 or any successor rule (“Rule 16b-3”) under the Securities
Exchange Act of 1934, as amended, that any ambiguities or inconsistencies in
construction of the Plan be interpreted to give effect to such intention and
that if any provision of the Plan is found not to be in compliance with
Rule 16b-3, such provision shall be deemed null and void to the extent required
to permit the Plan to comply with Rule 16b-3. The Board may adopt rules and
regulations under, and amend, the Plan in furtherance of the intent of the
foregoing.
     Section 9 Amendment or Discontinuance. The Plan may be amended at any time
and from time to time by the Board as the Board shall deem advisable, including
without limitation amendments necessary to qualify for any exemption or to
comply with applicable law or regulations; provided, however, that except as
provided in paragraph 6, the Board may not, without further approval by the
stockholders of the Company in accordance with paragraph 11 increase the maximum
number of shares of Common Stock as to which Options may be granted under the
Plan, increase the number of shares subject to an Option, reduce the minimum
Option exercise price described in subparagraph 5(a), extend the period during
which Options may be granted or exercised under the Plan or change the class of
persons eligible to receive Options under the Plan. No amendment of the Plan
shall materially and adversely affect any right of any Non-Employee Director
with respect to any Option theretofore granted without such Non-Employee
Director’s written consent. Notwithstanding the foregoing, the provisions of the
Plan which determine (a) the number of shares of Common Stock subject to any
Option, (b) the exercise price per share of any Option, c) the time at which any
Option shall be granted or (d) the class of persons eligible to receive an
option under the Plan may not be amended more frequently than once every six
months.
     Section 10 Termination. This Plan shall terminate upon the earlier of the
following dates or events to occur:
     (a) upon the adoption of a resolution of the Board terminating the Plan; or
     (b) ten years from the date the Plan is initially approved by the
shareholders of the Company in accordance with Paragraph 10.
     Section 11 Effective Date of Plan. The Prior Plan became effective as of
the May 18, 1993 and was approved at the BW/IP Holding, Inc 1993 Annual Meeting
of Stockholders. This Plan, as amended and restated shall become effective upon
its approval (either in person or by proxy) by the affirmative vote of the
holders of a majority of the Shares at the Company’s 2005 Annual Meeting of
Shareholders.

5